Title: To George Washington from Hodge, Allen, & Campbell, 16 July 1789
From: Hodge, Allen, & Campbell
To: Washington, George



Sir
[New York] Thursday 12 OClock [16 July 1789]

Having almost finished a neat American Edition of the Rise Progress & Termination of the late revolution, by Dr Gordon; We humbly beg the privilidge to dignify our list of Subscribers, which is very numerous, by adding Your respectable Name thereto.
Our knowledge of Your desire to encourage the rising manufactures of our Country, emboldens us to sollicit this favour, which we hope your Excelly will freely grant, & Oblige Sir Your most Obdt & very hble Servts

Hodge, Allen & Campbell

